1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   MERCY MONTOYA SALAS,              Case No. CV 18-10414 JVS (AS)

12                   Plaintiff,        ORDER ACCEPTING FINDINGS,
13            v.                       CONCLUSIONS, AND
14   ANDREW M. SAUL, Commissioner      RECOMMENDATIONS OF UNITED
     of Social Security, 1
15                                     STATES MAGISTRATE JUDGE
                     Defendant.
16

17
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18
     Complaint, all the records herein, and the attached Report and
19
     Recommendation of United States Magistrate Judge.     After having
20
     made a de novo determination of the portions of the Report and
21
     Recommendation to which Objections were directed, the Court concurs
22
     with and accepts the findings and conclusions of the Magistrate
23

24

25

26
          1    Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
1    Judge.   However, the Court addresses certain arguments raised in

2    the Objections below.

3

4         Plaintiff, who is proceeding pro se, contends that she is “not

5    mentally stable” and has “become more unstable since 2001.”       (Dkt.

6    No. 22 (“Objections”) at 2, 3). 2       She asserts that her “ability to

7    work is false and inaccurate.” (Id. at 3). Plaintiff also contends

8    that due to “increased pain,” she cannot walk, bend, or “function

9    as so you say.”   (Id. at 4).    She does not, however, identify any
10   specific errors in the Report and Recommendation.         (Id. at 1-6).

11   Instead, Plaintiff attaches over 120 pages of medical records to

12   her Objections, apparently in support of her contention that she

13   is incapable of fulltime work.      (Id. at 7-130).

14

15        The records submitted by Plaintiff are not material.           The

16   Court may remand a matter to the Commissioner if there is new

17   evidence which is “material” to a determination of disability and

18   Plaintiff shows “good cause” for having failed to produce that

19   evidence earlier.   42 U.S.C. § 405(g).         To be material, the new
20   evidence must bear “directly and substantially on the matter” at

21   issue, and there must be a “reasonable possibility that the new

22   evidence would have changed the outcome of the administrative

23   hearing.”   Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir. 2001).

24

25

26

27        2    The Court cites to the Objections and its exhibits as if
     they were consecutively paginated.
28

                                         2
1         Here, however, all of the records submitted with Plaintiff’s

2    Objections postdate the ALJ’s March 2018 decision by over one year.

3    (Objections   at   7-130).    As   the   Magistrate   Judge   admonished

4    Plaintiff in the Report and Recommendation, “[w]hile these records

5    may be relevant to a new SSI application, they are not material to

6    whether Plaintiff was disabled at any time between April 14, 2015,

7    the SSI application date, through March 28, 2018, the date of the

8    ALJ’s decision.    (R&R at 32) (emphasis added); see Sanchez v. Sec’y

9    of Health & Human Servs., 812 F.2d 509, 512 (9th Cir. 1987) (“The
10   new evidence indicates, at most, mental deterioration after the

11   hearing, which would be material to a new application, but not

12   probative of his condition at the hearing.”); Kimbrough v. Shalala,

13   39 F.3d 1187 (9th Cir. 1994) (“The new evidence indicates only the

14   status of Kimbrough’s medical condition [after the relevant time

15   period], and as such, it is irrelevant.”).            Thus, because the

16   medical records submitted by Plaintiff with her Objections are not

17   material, no remand is required.

18

19   //
20

21   //

22

23   //

24

25

26

27

28

                                        3
1         IT IS ORDERED that Judgment shall be entered affirming the

2    decision   of   the    Commissioner   and      dismissing   this   action    with

3    prejudice.

4

5         IT IS FURTHER ORDERED that the Clerk serve copies of this

6    Order   and   the     Judgment   herein   on    Plaintiff   and    counsel   for

7    Defendant.

8
          LET JUDGMENT BE ENTERED ACCORDINGLY.
9
10
     DATED: October 15, 2019
11

12
                                                 ___________    __________ ___
13                                                       JAMES V. SELNA
                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           4
